During the past 70 years we, the States Members of the United Nations, have been driven by the noble ideals and aspirations that the visionary founders of the United Nations laid down in its Charter in 1945. At the same time, we have been regularly confronted with the grim realities of international affairs. Over its history, the United Nations, both as an intergovernmental Organization and as an actor on the world stage, has been tested by numerous conflicts, humanitarian crises and immense
34/55 15-29658

01/10/2015 A/70/PV.22
political and economic changes in the world, as well as by a lack of financial stability.
Throughout all those years, the United Nations has played a crucial role in preventing global conflicts and has carried out vital work around the world in its service to humankind. From the outset, the United Nations has made major contributions to furthering the development and codification of international law as a way of regulating international relations. We should take a step back to see how far we have come and how far we need to go in meeting the challenges that exist across the three pillars of the Organization’s work: peace and security, development and human rights. New and acute challenges to the multilateral system and new threats to peace and security that transcend national borders have, unfortunately, emerged. Each and everyone is concerned by the threats of pandemics, climate change, migration, cybersecurity, and the multifaceted and violent nature of terrorism, including organized crime. There are no exceptions.
The United Nations is the right place where all those threats should be addressed and eventually solved. I am deeply convinced that the United Nations remains strategically positioned to provide leadership and effective multilateral responses. A strong and effective United Nations means a better world, a more caring and accepting world, where nations and peoples of different religions, cultures and history can live together in peace — a world where right is might, not might makes right. I believe that strengthening the United Nations is the best investment for achieving the universal desire for peace, development, equality and justice in the world.
We should collectively seek practical means that will enable the current system to live up to its original purposes. That will enable the United Nations to meet the weighty demands that are being and will be made upon it today, tomorrow and in many years to come. The Member States are the owners of the United Nations. Every country — big or small, from North or South, landlocked or insular — has an important individual responsibility and role to play as a driver of the necessary change. My Government has always had strong confidence in the United Nations and remains ready to fully shoulder its responsibility and commitments in that regard.
The scale of global development challenges is unprecedented. A couple of days ago, in this very place we adopted the historic document defining the
Sustainable Development Goals, “Transforming Our World: the 2030 Agenda for Sustainable Development” (resolution 70/1). We may call it a programme for a better planet, but it is not about the numbers, but about changing our mindsets. It is setting up the new philosophy of existence in a sustainable future. Its cornerstone is full inclusivity and zero disparity.
The global security environment has never been as dynamic and uncertain as today. The number of major civil wars has almost tripled. The number of conflict casualties has skyrocketed. The most worrisome fact is the increased number of civilian casualties, including women and children. The United Nations works to maintain international peace and security in a world where security threats are becoming more complex and asymmetric, and conflicts more intractable and less conducive to traditional political settlements. The current pattern of violence also has serious implications for the implementation of mandates to protect civilians in the field. The United Nations has increasingly come under attack in areas where it has been present. Naturally, in such conditions, the level and the main priorities for United Nations involvement are being re-evaluated in a process of strategic reflection.
A secondary effect is the dramatic increase in the number of refugees. The World Bank estimates that roughly one fifth of the world’s population is affected by some form of violence or insecurity. The total number of people forcibly displaced by war, conflict and persecution rose to roughly 60 million by the end of 2014. On a daily basis, we are confronted with gruesome images in the news or directly in our streets, squares and transportation hubs. Forced displacement has, sadly, become a deliberate and widespread tactic, meaning that displacement is not only a short- term humanitarian problem, but also a long-term development and State-building issue.
The current migration crisis is one of the most complex challenges, one that we have to face up front and address together. It affects all of us — the countries of origin, transit and destination. It therefore requires joint responses. Both immediate and long- term measures are absolutely necessary to address those challenges, which include illegal migration, the smuggling of and trafficking in human beings, and gross human rights violations.
We must offer our assistance to those in need and prevent further tragedies involving refugees. For that to happen, we need systematic and comprehensive action
15-29658 35/55

A/70/PV.22 01/10/2015
and close cooperation on the part of countries, both of origin and of destination, that will bring a long-term sustainable solution. We must address the root causes of migration, namely, conflicts, intolerance, violence, poverty and a lack of the conditions needed for a decent life, just to mention a few.
As acknowledged many times before, the irreplaceable nature of the Organization is most marked in peacekeeping. The past two decades have significantly tested the concept and conduct of United Nations peacekeeping operations. Slovakia has been an active contributor and stands ready to continue its cooperation with the United Nations in that field.
I was particularly pleased to see that both review panels — the High-level Independent Panel on United Nations Peace Operations and that of the Advisory Group of Experts on the 2015 Review of the Peacebuilding Architecture — have put strong emphasis on enhanced conflict prevention, diplomatic engagement and mediation support in the work of the United Nations system. Speaking from my personal experience as a mediator in South-Eastern Europe, I cannot but support the importance and high relevance of preventive diplomacy across the conflict spectrum and as a part of broader, nationally owned strategies to promote sustainable peace and development. The culture of conflict prevention and the conflict-resolution approaches that are now taking root in the United Nations system must be further developed, alongside more effective peacekeeping and peacebuilding.
It has been 15 years since the adoption of the landmark Security Council resolution 1325 (2000), on women and peace and security. Yet the impacts of conflicts on women and children are still inordinate, and their engagement in peace processes is still insufficient. Gender equality is a natural precondition for sustainable development, stability and peace. As former Secretary-General Kofi Annan said,
“When women thrive, all of society benefits, and succeeding generations are given a better start in life.”
The presence of women negotiators in high-profile United Nations peace and mediation processes, the role of women deployed by the United Nations to major conflict zones and high-stake inter-State negotiations, as well as in peacekeeping and peacebuilding in general, is irreplaceable and should continue to grow.
International terrorism in its most violent forms is an increasingly alarming threat to global peace and security, and those forms have become more diverse and fragmented in recent years. Slovakia strongly condemns all terrorist acts as criminal and unjustifiable. No terrorist act should be left without an adequate response from the international community. No perpetrator should be left unpunished and no movement affiliated with any form of terrorism should be tolerated.
The United Nations has done much to set standards in the fight against international terrorism and to encourage and help Member States to meet them. The tenth anniversary of the United Nations Global Counter-Terrorism Strategy in 2016 will provide us with an opportunity to make our efforts in this struggle more efficient. It should be carried out in a multilateral and coordinated manner, with full respect for human rights and the rule of law. We should also redouble our efforts to conclude a comprehensive convention on international terrorism. Last but not least, Member States must strengthen their prevention efforts by working directly with affected communities to counter the violent extremism and radicalization that lead to terrorism. If we want to tackle this threat, we need to confront extremism in all its forms, violent and non-violent. Hate has never been the way to achieve a better future for anyone.
We are now fewer than 60 days away from the twenty-first session of the Conference of the Parties to the United Nations Framework Convention on Climate Change, to be held in Paris, where the international community will discuss a new international climate change agreement. The impact of climate change is visible and undeniable throughout the world. Extreme droughts, melting of polar ice, substantive changes in long-term climate patterns and the rise in sea levels are the most glaring examples. As a result, Slovakia is committed to adopting at the United Nations climate conference this December a global binding climate agreement that will accelerate the shift towards societies and economies that are low-carbon and climate-resilient worldwide.
36/55 15-29658

01/10/2015 A/70/PV.22
There are various internal and external forces that could drive any organization to change. Terrorism, weapons of mass destruction, poverty, disease, disparities causing socioeconomic tensions resulting in migration — all these challenges pose vital threats to humankind, and the only difference is how quickly the catastrophe strikes. The logical questions therefore relate to how ready we are to effectively react to challenges of the twenty-first century and whether we can draw useful lessons from the response to Ebola as an international health security threat.
Continuous management reform, optimal use of modern technologies, and gradual improvement of methods and structures for work that takes into account changes in the world are crucial if an organization wants to stay relevant. This is especially true for the United Nations. The seventieth anniversary of the Organization is viewed by many as a timely moment for achieving tangible progress. We need to address all existential challenges with the same attention. Act as one. Struggle as one. Deliver as one. One planet, one humankind, one destiny.
Let our work here at the United Nations be as real, practical and focused as possible so that we can deliver good results in the spirit of cooperation and compromise. The key desired result should be a strengthened and more effective, streamlined and responsive United Nations — a truly global organization that is better able to address interconnected and multidimensional threats and challenges to international peace, security and development.
I would like to conclude by quoting Norman Cousins, an American political journalist and professor, who received the United Nations Peace Medal in 1971:
“If the United Nations is to survive, those who represent it must bolster it; those who advocate it must submit to it; and those who believe in it must fight for it.”
The current General Assembly session will be a new test of our commitment and ability to join forces in the pursuit of common goals. I am confident that under the leadership of President Lykketoft, we will be able to achieve the desired outcome.
